Citation Nr: 1140220	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development, and it now returns to the Board for appellate review


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is a result of his active duty military service. 

2.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is a result of his active duty military service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2. Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant the Veteran's service connection claims herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the October 2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran served in the U.S. Navy, and he contends that his hearing loss and tinnitus are the result of noise exposure from power tools and machinery used during repair of his ship while in dry dock.  Therefore, he contends that service connection is warranted for his hearing disabilities. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate that service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Although the Veteran's service treatment records do not contain any documentation as to noise exposure, the Veteran is competent to describe the nature and extent of his in-service noise exposure and such is consistent with his service in the Navy aboard the U.S.S. Huse, as noted in his service records.  See 38 C.F.R. 
§  3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds that the Veteran suffered noise exposure from tools and machinery used to repair the ship.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis pertinent to hearing difficulty.  However, post-service records demonstrate diagnoses of bilateral hearing loss and tinnitus.  Specifically, at an August 2006 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
20
35
70
65
LEFT
40
50
60
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with normal to severe sensorineural hearing loss in the right ear and mild to severe mixed hearing loss in the left ear.

At a January 2011 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 
20
60
70
70
LEFT
15
30
60
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The Veteran was diagnosed with normal to severe sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.

With regard to tinnitus, such disorder is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record, to include the two VA examinations.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus.  

The Board has considered all relevant evidence of record regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Board first considered whether service connection is warranted for bilateral hearing loss on a presumptive basis.  However, the record fails to show that the Veteran manifested sensorineural hearing loss to a degree of 10 percent within one year following his service discharge in May 1965.  As such, presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board next considered whether service connection is warranted for bilateral hearing loss and tinnitus on a direct basis.  As indicated, there are two VA opinions of record.  The Veteran has not submitted any other medical evidence addressing the etiology of his hearing disorders.

Both VA opinions were based on personal examinations of the Veteran and his reported noise exposure.  Additionally, the Board observes that the same examiner performed both examinations.  In September 2008, the VA examiner found that the Veteran's hearing loss at separation was consistent with clinically normal hearing in each ear and that his hearing loss and tinnitus were likely caused or contributed to by post-service recreational and occupational noise exposure.  However, the Board observes that reliance solely on normal hearing at the end of service is not a sufficient basis for an opinion that hearing loss is not directly related to military service.  See Hensley at 159.  

The examiner also stated that he Veteran's left ear hearing loss, diagnosed as mixed, was not consistent with noise exposure; nevertheless, at the next VA examination, the same examiner stated that the hearing loss was sensorineural in nature.  In light of the above, the Board concludes that it is at least as likely as not that the Veteran has a sensorineural hearing loss in his left ear. 

In April 2011, the VA examiner again noted the hearing within normal limits at separation and also stated that since the audiological evaluation at enlistment was done via the whisper test, she could not determine whether a threshold shift occurred during service.  She further stated that it was not within her scope of practice to speculate regarding the etiology of post-military hearing loss.  Similarly, she indicated that she could not determine the etiology of the Veteran's tinnitus without resorting to speculation.  Under VA regulations and Court decisions, service connection may not be granted or denied on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Additionally, the Board notes that the examiner failed to acknowledge the Veteran's report of having had tinnitus since service.

There are no opinions of record other than the two VA opinions discussed above.  Therefore, upon consideration of the above evidence, the Board finds that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are etiologically related to his military service.  The VA examiner found that post-service noise exposure likely caused or contributed to the Veteran's hearing loss; if the post-service noise exposure only contributed to the hearing loss, the hearing loss would necessarily have been present as of service discharge.  In addition, the in-service hearing evaluations cannot be compared to determine whether or not a shift in hearing thresholds occurred.  Consequently, the Board finds that it is at least as likely as not that the Veteran's hearing loss began during his military service.  

As for the Veteran's tinnitus claim, the VA examiner relied on the lack of complaints of tinnitus in service.  However, the Board observes that the Veteran has stated that he has had tinnitus since service, and he is competent to speak to such symptomatology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Moreover, as with the hearing loss, the examiner stated that the post-service noise exposure may have just contributed to the tinnitus, suggesting that the tinnitus had already existed at that time.  Therefore, the Board finds that it is at least as likely as not that the Veteran's tinnitus has been present since service as reported.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


